DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 7-20, 22 are pending.  Applicant’s previous election of Group I, claims 1-3, 5, 7-12, 15-16, 22 and the species set forth below (which also includes “dry erase board”), still applies and claims 13-14, 17-20 remain withdrawn.

    PNG
    media_image1.png
    180
    638
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, 7-20, 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 22 preclude non-claimed hydrophilic polymers from being present in the reaction product of the silane compound which is not supported.  The present disclosure appears to support hydrophilic polymers in the overall coating composition (and thus provides support for excluding such hydrophilic polymers from the overall coating composition) but does not discuss hydrophilic polymers as part of the reactants that form a reaction product with the claimed silane compound (and therefore cannot exclude such hydrophilic polymers from being part of the reactants that form the claimed reaction product).  In other words, there is no support in the present disclosure for including or excluding hydrophilic polymers with the claimed silane compound in the reactants that form the claimed reaction product.
In order to advance prosecution, this above limitation will be interpreted as requiring that the reaction product is formed from only the claimed silane compound and optionally the ingredients of claims 2 and 3, which is supported.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5, 7-12, 15-16, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “dry erase article” and the elected species is “dry erase board.”  This is vague because it is unclear what qualifies as a dry erase article/board.  For example, “dry erase” functionality appears to be dependent on the type of ink (i.e., solvent and pigment) and eraser/wipe being used and there is no corresponding limitation in the claim.  It is also unclear what metrics are being evaluated in the test (i.e., just eraseability or also other aspects like resistance of the ink to blead/spread from the mark thereby making the mark blurry).  If the only metric is the article’s ability to be dry erased (i.e., eraseability) then it is unclear how long and at what temperature the ink should be left on the surface before being erased, how many strokes of the eraser/wipe should be used, what force should be applied to the eraser/wipe, and what percentage of the ink being removed corresponds to the ink being erased (since dry erase articles tend to leave “ghost” images and may require more erasing for complete removal).  

Claims 1 and 22 recite that the reaction product does not include a hydrophilic polymer other than the silanes of formula II.  However, this does not appear to make sense because it implies that the silanes of formula II are a hydrophilic polymer, and instead they are silane monomers that react together (via hydrolysis and condensation of the OR1 groups) to form the reaction product which is a polymer.  Thus, it is unclear what is considered a polymer/reaction product vs a monomer/reactant in the present claims.  In other words, if a reaction product is formed from the claimed silane compound and other hydrophilic monomers, would that be within the claimed scope because the hydrophilic monomers were not polymerized before becoming part of the overall reaction product (and thus were not a “hydrophilic polymer” as precluded in the claims)?  Also, does the claim preclude the reaction product from being formed from a partially condensed oligomer/pre-polymer of only the claimed silane compound (which would be a “hydrophilic polymer” different from the claimed silane monomer because the OR1 groups would be condensed to form siloxane bonds)?
Claim 2 recites that the coating includes tetralkoxysilane or oligomers thereof, which appears to contradict the limitation in claim 1 that the reaction product does not include a hydrophilic polymer other than the silanes of formula II.  That is, tetralkoxysilane also has -K+ groups would be hydrolyzed and condensed with the OR1 groups of the claimed silane compound) to form the reaction product and therefore would appear to be precluded by claim 1.

    PNG
    media_image2.png
    135
    300
    media_image2.png
    Greyscale

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 5, 7-12, 15 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (U.S. 2003/0148684) in view of Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Briehn et al. (U.S. 2008/0286628), with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423).
Regarding claim 22, claim 22 is the same as claim 1 except it does not place any limitation on the form of the article and therefore the references discussed below read on claim 22 the same way as claim 1 except the rejection of claim 22 does not need to rely on the dry-erase and substrate/film/board/sheet teachings discussed below.
Regarding claims 1-3, 5, 7-12, 15, Cramer teaches a hydrophilic coating that may be applied to a soft (i.e., flexible), hydrophobic, polymeric substrate (as in claims 9, 10, 15) (see abstract, [0015], [0026]-[0027]).  The article may be in the form of a film ([0026]) which is a type of board (part of Applicant’s elected species).  In addition and as an alternative to the film of Cramer being a type of board, Yamazaki is also directed to hydrophilic easy to clean coatings (see abstract) and teaches that such coatings may be applied to sheets ([0145]) which is also a type of board (part of Applicant’s elected species) and more specific uses of the article are also uses corresponding to a board (e.g., walls, traffic sign, [0148]).  Thus, it would have been obvious to have applied the hydrophilic easy to clean coating of Cramer to boards (e.g., a wall or traffic sign) because Yamazaki teaches that such articles also benefit from hydrophilic easy to clean properties.
The coating of Cramer includes charged particles and/or hydrophilic polymer materials (see abstract), which may be applied in multiple layers and with the charged particles optionally functioning as a primer layer and with the particles being provided as alkali metal silicates (of which lithium is one such alkali metal, resulting in lithium silicate, Applicant’s elected species and claim 12) to increase durability of the hydrophilic properties (see abstract, [0018], [0042], [0046]-[0049], [0058]-[0065], [0070]-[0072], [0085]).  Cramer also shows that lithium silicates have hydroxyl groups (such that the silicate layer would have hydroxyl groups as in claim 11) ([0047]-[0048]) and the water present in the silicate layer ([0052]) would further inherently contain hydroxyl groups via the natural self-ionization of water to form hydroxyl groups (see as evidence page 1 of the Water dissociation and pH NPL document).  The hydroxyl group containing lithium silicate in Cramer is, e.g., Laponite, which is a type of clay ([0043]-[0046], [0048]).  The lithium silicate particles are a type of silica (i.e., nanosilica as in claim 3 and 
As explained above, the charged particle primer layer (of lithium silicate) may be followed by additional layers of charged particles and/or the hydrophilic polymer materials ([0058] “hydrophilic polymers…instead of, or in addition to, charged particles,” [0072], “additional coatings of the nanoparticles and hydrophilic polymer…can be added”), with the hydrophilic polymer being formed of zwitterionic repeating units ([0058]-[0060], [0065]-[0066]).  
Cramer does not disclose the claimed silane zwitterionic compound.  However, Briehn is also directed to coatings ([0173], the invention is directed to coatings, use in fuel cell membranes is merely one preferred application) formed from a combination of silica/silicate based nanoparticles ([0026], overlapping in size compared to claim 3, formed as, e.g., [0036], silicates and/or [0170] as oligomers of tetralkoxysilane precursors, as in claim 2) with polymeriable zwitterionic compounds (as desired in Cramer) which are zwitterionic silane compounds as claimed and therefore can be condensed with the silicate/silica particles to form covalent bonds therebetween and thereby make a more durable coating ([0060], formula H1 corresponds to the elected species, as in claims 5, 7-8, with alkoxy instead of hydroxyl groups but this is immaterial in terms of the final reaction product because alkoxy hydrolyzes to hydroxyl and then condenses to form siloxane bonds, [0155], describing the coating as having a matrix formed from condensing alkoxysilane groups and hydroxyl groups, [0156], [0173] describing excellent chemical thermal and mechanical properties).  As explained above, the alkoxysilane functional zwitterionic compound and the silicate particles (formed from e.g., tetralkoxysilane compounds) in Briehn all have the same polymerizable groups (i.e., alkoxysilane groups that hydrolize to 
Thus, it would have been obvious to have used the silane zwitterionic compound from Briehn (for the generic zwitterionic compound in Cramer) to form the zwitterionic hydrophilic polymer with the silicate based particles taught in both Briehn and/or Cramer because silane type zwitterionic compounds are capable of condensing (forming Si-O-Si bonds) with such silicate based particles, to thereby provide excellent chemical thermal and mechanical properties to the coating (as desired by Cramer).  
As explained above, Cramer teaches a first layer formed of the particles on the substrate that functions as a primer and additional layers of both the zwitterionic polymer and the particles provided over this primer layer.  
Modified Cramer does not explicitly disclose that the additional layers of both the zwitterionic polymer and the particles covalently bonds with the article (i.e., the underlying primer layer of the particles).  However, this would inherently be the case because the hydrophilic coating includes silane compounds, e.g., the claimed zwitterionic silane compound, with hydrolyzable alkoxy groups (as explained above) and these hydrolyzable alkoxy groups hydrolyze to form hydroxyl groups and then two hydroxyl groups condense to form an oxygen linking bond (e.g., an Si-O-Si siloxane bond when the two alkoxy groups are bound to silicon atoms) (see above).  Once the hydroxyl groups are formed they will also condense with hydroxyl groups present on the underlying primer layer of modified Cramer (since the hydrophilic coating is applied directly onto the primer layer).  As explained above, the primer layer of modified Cramer includes hydroxyl groups on the lithium silicate material, and thus the silane compound 
In addition and as an alternative to the covalent bond being inherent, it is also obvious to explicitly (as opposed to inherently) form such a covalent bond in view of Ding and/or Natesan.
Ding teaches that a silane compound with hydrolyzable alkoxy groups that is provided on a clay material having hydroxyl groups (like the zwitterionic silane compound being applied over the silicate clay primer layer in modified Cramer) may be reacted together to form a covalent bond in order to improve adhesion between the two materials (See translated abstract).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and the silicate clay primer layer in modified Cramer, as taught by Ding, in order to improve adhesion.
Additionally and alternatively, Natesan is also directed to applying a hydrophilic silane coating based on alkoxy containing silane compound over a hydroxyl groups containing substrate (like the hydroxyl group containing primer layer of modified Cramer) and teaches that covalent bonds may be formed between the silane compound and the hydroxyl groups on the substrate in order to promote adhesion ([0071], [0080], Fig. 3).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and the silicate clay primer layer in modified Cramer, as taught by Natesan, in order to improve adhesion.
The above reaction product in the coating of modified Cramer is not formed from any non-claimed ingredients and therefore appears to satisfy the “hydrophilic polymer” preclusion of claim 1 (see the 112 rejections above).
The above coated substrate is inherently writeable and dry eraseable (corresponding to Applicant’s elected species) based on the above combination of references overlapping the same materials for the outer coating as the materials used in the present application (especially because the claims allow for any ink, drying time, eraser type, and erasing conditions).  In addition to dry eraseability being inherent as explained above, the dry eraseability would also be present in modified Cramer because of the explicit disclosure of soil release properties ([0058]) such that an ink selected to correspond to the “soiling” mentioned in Cramer would be removed (to at least some degree) via a dry wipe and thus would fall under the “dry erase” limitation as claimed.
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (U.S. 2003/0148684) in view of Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Briehn et al. (U.S. 2008/0286628), with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423), as applied to claim 9 above and further in view of Kato et al. (U.S. 2007/0275200).
Regarding claim 16, modified Cramer teaches all of the above subject matter, including that the substrate bearing the coating discussed above may be a film ([0026]) and also that the coating provided on such a film provides easy cleaning (anti soil) properties ([0058]).  Modified Cramer does not disclose an adhesive on the opposite side of the film as the easy clean coating, however, Kato is also directed to films that bear easy cleaning coatings (antifouling coatings, see abstract) and teaches that a removable adhesive may be applied to the opposite side of the film (and therefore also opposite the hydrophobic face on which the film is provided as explained above) to allow the film to be re-applied to different surfaces to benefit from such easy clean 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that “dry erase” is a known term.  These arguments appear to be substantially repeated compared to the previous remarks and are still not persuasive for the same reasons presented below in italics.
Applicant argues that “dry erase” is not indefinite because it is commonly used, including in technical and patent literature.  This is not persuasive.  Common usage of a term does not preclude a term from being vague.  Applicant’s cited documents confirm the ambiguous meaning of this term because it refers to a dry erase board as a “glossy” surface which may be (i.e., “most commonly”) is white.  A contrary definition from the Oxford dictionary does not require “glossy” and appears to require “white” (i.e., “Denoting or relating to a wipeable whiteboard.” with “whiteboard” having an Oxford definition of “A wipeable board with a white surface used for teaching or presentations.”).  Glossy itself is vague in terms of what qualifies as glossy.  So a potential infringer of the present claims would be unclear about whether pigmenting the board black, instead of white, would allow them to avoid infringing on the claims.  A potential infringer would also be unclear about whether the board needs to be “glossy” or not given the different definitions (and if so, what level of “gloss” is required? Would a “satin” or “eggshell” type gloss still qualify?).  The definition cited by applicant also refers to “non-permanent markings” but (as explained in the rejection) this is a hugely variable category, especially if you consider the variability in the force and type of wipe used during the wiping process.  For example, can the “non-permanent marker” be a powdered pigment based marker (e.g., chalk/charcoal/graphite) or does it need to be a solvent based marker (if so, aqueous or organic) that leaves behind a colored film (e.g., with the coloring agent being held together via a binder or matrix)?  Would incidental dirt/dust that falls on the surface and can be wiped away with a paper towel qualify as a “non-permanent marking” (if so, would any surface that can be wiped clean of dust qualify as “dry erase”)?  Does the “wipe” need to function primarily via absorbing the marking material into wipe, or can it work via abrasion (by mechanically breaking apart the mark and scraping it away from the surface)?
Applicant also mentions that the election of species requirement shows that “dry erase” is definite because it relies on the principal of mutual exclusivity.  This is also not persuasive because the election of species requirement was based on mutually exclusive embodiments as provided in the present application (i.e., assuming that “dry erase” is definite for the purposes of considering the species).  By analogy, if a hypothetical application had both “glossy” and “non-glossy” embodiments, those embodiment would be appropriate for an election of species requirement and yet “glossy” may still be rejected as vague if it is the elected species.
Applicant’s remarks regarding the prior art rejection also reflect the ambiguity regarding the phrase “dry erase” because Applicants remarks are entirely about the “board” part of the elected species (which is not persuasive, see below) and simply conclude that the prior art also fails to teach the “dry erase” aspect without indicating what specifically is missing from the prior art in this regard (i.e., what part of the definition of “dry erase” is supposedly missing from the prior art?  Does Applicant consider “dry erase” to require “glossiness” and “whiteness” because those do not appear to be required under the broadest reasonable interpretation of the term based on the conflicting definitions cited above?).  Applicant has also not commented at all on the “soil release” properties of the prior art that seem to qualify as “dry erase” as explained in the rejection.  

Applicant then argues against the 103 rejection based on Yamazaki as a primary reference.  This rejection is withdrawn due to Applicant’s amendment (and based on the Examiner’s best attempt at understanding Applicant’s amendment) but the limitation has various 112 problems.  
Applicant also argues that the antisoiling coatings of the prior art are not inherently “dry erase” but the cited references related to antigraffiti/antisoiling articles are never explained by Applicant in the context of “dry erase” (i.e., Applicant never explains if these cited references are or are not dry erase articles) and therefore this argument is unclear and not persuasive.  If Applicant has some implicit definition of “dry erase” that excludes the antigraffiti/antisoiling patents in page 10 of the remarks, then Applicant should explain what they consider the definition of “dry erase” to be, and what part of that definition is lacking in those references and then also explain how this relates to the references cited by the Examiner in the rejection.  It is maintained that without some clarification in the claims regarding the particular methodology for testing “dry-erase” properties, the claims allow for any interpretation of the marking device, marking method, dry erase method, and degree of removal of the mark (with such a confusing recitation of “dry-erase,” it is maintained that the cited anti-soiling effect qualifies).
Applicant then argues that the rejection based on Cramer as a primary reference is essentially the same as the rejection discussed above.  This is not true.  Cramer teaches a coating formed without non-claimed hydrophilic polymers.  Yamazaki is merely cited in this rejection for obvious forms of the coated article in Cramer (Yamazaki is also cited merely as an optional secondary reference, i.e., it is cited to provide additional teachings supporting the teachings of Briehn that are already sufficient on their own without relying on Yamazaki).  
Applicant’s remarks related to Briehn are also not persuasive.  Briehn is not limited to filler and is highly analogous to the teachings of Cramer based on the ingredients used in the coatings (e.g., both references teach silicate based particles and zwitterionic binder).
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787